Appeal by the defendant from three judgments of the Supreme Court, Kings County (Maraño, J.), all rendered September 26, 1984, convicting him of criminal sale of a controlled substance in the fifth degree under indictment No. 340/83, criminal sale of a controlled substance in the fourth degree under indictment No. 6150/83, and criminal sale of a controlled substance in the fifth degree under indictment No. 5160/84, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant, by failing to challenge the propriety of the plea proceedings before the court of first instance, has failed to preserve the issue for appellate consideration (see, People v Pellegrino, 60 NY2d 636). In any event, the record discloses that the defendant knowingly and voluntarily waived his constitutional rights after a full and complete allocution (see, People v Harris, 61 NY2d 9).
Nor do we find any abuse of discretion with respect to the sentences imposed. Mangano, J. P., Brown, Rubin and Eiber, JJ., concur.